DETAILED ACTION
	Examiner acknowledges applicant’s amendments and remarks dated 10/8/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 6-11, filed 10/08/2021, with respect to rejections have been fully considered and are persuasive.  The rejections of 7/8/2021 (Non-Final) has been withdrawn. 
Examiner’s Note
Examiner likes to point out some typographical errors in the Non-Final rejection of 7/8/2021. In 103 section of the rejection (claim 1 and 10), “Han” is refereed and it should be “Tian” as suggested the 103 header “Claims 1-6, 9-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tian
et al. (2014/0146856 hereinafter Tian) in view of Davis et al. (6,022,749 hereinafter Davis)”.

Reason for Allowance

Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance.  Upon conclusion of a search of the pertinent prior art, the Office indicates that the claims, are allowable. 
The primary reason for allowance of independent claims, the prior art of record, individually or in combination does not teach or fairly suggest a temperature measuring device based on sheet resistance comprising a substrate including a first side and a second side opposite the first side, the first side and second side meeting at an edge circumscribing the first side and second side, the substrate configured to replicate a workpiece used in vacuum processing; and a stack extending substantially across the first side of the substrate from edge to edge, the stack comprising: a first metal layer comprising a first material; and two second metal layers each comprising a second material (titanium) different than the first material, the first metal layer being disposed between the two second metal layers, wherein the second metal layers are configured to diffuse atoms permanently into the first metal layer at elevated temperature.
	


Another reference, Han et al. (2016/0163965) teaches magnetic temperature sensor having stacked layers.  However, Han does not teach the substrate replicating a workpiece used in vacuum processing and the stacks having a second metal layers having different metal than the first metal layer, wherein the second metal layers diffuses atoms permanently into the fist metal layer at elevated temperatures.
In examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as claimed by the applicant.  Specially, the substrate replicating a workpiece used in vacuum processing and the stacks having a second metal layers having different metal than the first metal layer, wherein the second metal layers diffuses atoms permanently into the fist metal layer at elevated temperatures.
Furthermore, in examiners opinion the pertinent prior art, when taken alone, or, in combination, cannot be reasonably construed as adequately teaching or suggesting all of the elements and features of the claimed inventions as arranged, disposed or provided in the manner as claimed by the applicant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NASIR UDDIN AHMED whose telephone number is (571)270-3403. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855